Citation Nr: 1700416	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-09 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine condition, to include degenerative disc disease (DDD) and arthritis.


2.  Entitlement to service connection for a lumbar spine condition, to include DDD and arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1973 to March 1976 and from May 1977 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, FL.
 
The Board has expanded the claim on appeal to one for service connection for a lumbar spine condition, to include DDD and arthritis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The change is also reflected on the title page.

The Board notes that, although the RO reopened the Veteran's claim and denied the claim on the merits in its May 2011 rating decision, the Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380   (Fed. Cir. 1996).

The issue of entitlement to service connection for entitlement to service connection for a lumbar spine condition, to include DDD and arthritis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An unappealed April 1990 Board decision denied the claim for service connection for chronic low back disorder, and the claim is final.  Evidence received since the unappealed April 1990 Board decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a lumbar spine condition, to include DDD and arthritis.

CONCLUSIONS OF LAW

1.  The April 1990 Board decision that denied the claim of entitlement to service connection for chronic low back disorder is final.  38 U.S.C.A § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been received, and the claim of entitlement to service connection for a lumbar spine condition, to include DDD and arthritis, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As the Board is reopening the claim addressed in this portion of the decision and remanding it for further development, no discussion of compliance with VA's duties to notify and assist is necessary at this time.

The Veteran's claim for service connection for chronic low back disorder was initially denied in an April 1990 Board decision.  There, the Board acknowledged that the Veteran's discharge examination in January 1978 documented a reported diagnosis of facet arthritis, not confirmed by X-ray examination.  Also, the Board recognized a May 1978 VA examination report which found no evidence of arthritic changes.  Ultimately, the Board did not find continuity of symptomatology shown after May 1978, and determined that the current disability was unrelated to service.  The Veteran did not file a Notice of Appeal with the United States Court of Appeals for Veterans Claims within 120 days.  Therefore, the claim became final.  38 U.S.C.A. §§ 7104, 7266(a) (West 2014).  In December 2010, the Veteran filed a new claim for service connection for a "Lumbar Spine Condition, with Degenerative Disc Disease [DDD] & Arthritis." 

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is "new" if it has not been previously submitted to agency decision makers.  Id.  Evidence is "material" if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the April 1990 Board decision, new evidence in the form of VA treatment records, a VA examination, private medical records, and lay statements has been associated with the claims file.  This evidence is "new," as it was not previously submitted to agency decision makers. 

Some of the evidence is also "material," because the evidence relates to prior unestablished facts.  See Shade, 24 Vet. App. at 122.  Specifically, the Veteran has received medical treatment at local VA medical centers periodically since May 1997.  VA treatments records reveal a diagnosis of "DDD lumbar spine" in September 2000, "chronic back pain" in March 2003, "lumbago" beginning in March 2004 through March 2011, and levoscoliosis as well as degenerative disease in March 2013.  

An April 2011 VA examination documented a diagnosis of lumbar spine degenerative disc disease with degenerative joint disease.  The VA examiner opined: "Regarding the Veteran's claim for service connection for lumbar spine with degenerative disk disease and degenerative joint disease being the same condition that he was treated for while in service, I cannot resolve this issue without resorting to mere speculation."

Additionally, the Veteran submitted several correspondences disagreeing with the Board's decision.  In November 2011, the Veteran explained that he missed treatment from September 2005 through June 2010 because he worked offshore and did not readily have time to seek medical care.  Further, the Veteran stated in the March 2013 VA Form 9 that he was "given a permanent profile" because of his back injury.  Notably, for purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, that evidence is presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  As the foregoing evidence confirms the presence of a current diagnosis for DDD in the lumbar spine, and suggests a nexus between that condition and service, it relates to unestablished facts that are necessary to substantiate the Veteran's claim.  Thus, new and material evidence received since the unappealed April 1990 Board decision relates to prior unestablished facts, and the claim for entitlement to service connection for a lumbar spine condition, to include DDD and arthritis, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Shade, 24 Vet App. at 122.


ORDER

The claim for service connection for a lumbar spine condition, to include DDD and arthritis, is reopened, and to this extent only the appeal is granted.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's underlying service connection claim.  The Veteran asserts that his lumbar spine condition is related to an injury sustained in service.  

Following the Veteran's December 2010 claim, the RO scheduled the Veteran for a VA examination.  In the April 2011 examination report, the VA examiner noted that the Veteran's back problems dated back to 1973 while in service.  The examiner diagnosed the Veteran with lumbar spine DDD, with degenerative joint disease.  However, the examiner could not opine, "without resorting to mere speculation," that his current condition was the same condition that he was treated for while in service.


Where VA provides the Veteran with a medical examination, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Where a medical examiner finds that an etiological opinion cannot be reached without resort to mere speculation, it must be clear from the examiner's remarks whether it cannot be determined from current medical knowledge that the specific in-service injury or disease caused the claims condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the Board finds that the examiner did not clearly make this distinction.  Accordingly, the Veteran should be afforded a new VA examination to determine the nature and etiology of his lumbar spine condition. 

Additionally, the record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits. As the Board finds that a reasonable possibility exists that any medical records associated with post-service applications for such benefits could help the Veteran substantiate at least some of the claims on appeal, they should be obtained on remand. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Updated VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claim from December 2010 to the present.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his lumbar spine condition.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request. 

Following review of the claims file and examination of the Veteran, the examiner should respond to the following: 

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current lumbar spine condition is the result of any incident in service, that it had its clinical onset during service, or that it is etiologically related to the Veteran's active duty service in any way?

(b)  If it is less likely than not that the Veteran's lumbar spine condition had its clinical onset during his periods of active service from January 1973 to March 1976 and May 1977 to January 1978, is it at least as likely as not that his current low back condition had its clinical onset within one year of his separation from service in January 1978?

(c)  If the Veteran's current low back condition was not caused by his active duty, is it at least as likely as not that any injury sustained in service rendered him more susceptible to injury sustained after service, such as the injury documented on October 24, 1988 and October 27, 1988, such that his current condition may be considered to be related to a service-related injury?

In offering each of these opinions the examiner should consider the Veteran's competent lay statements, as well as the following: 

* The Veteran's in-service complaints of low back pain in September 1973, August 1977, September 1977, and October 1977; 

* The October 1977 documentation of "LBP 2° to facet arthritis";
* The November 1977 Physical Profile Record that documented "low back pain";

* The Veteran's report of arthritis in the January 1978 Report of Medical History and the medical officer's notation that the Veteran "has arthritis of the back - with a permanent profile";

* The November 2010 VA examiner's finding that the Veteran's lumbosacral spine showed "[n]o appreciable arthritic changes"; and

* The April 2011 VA examiner's opinon and diagnosis.

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing (here, April 2010) meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

After completing the requested action, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


